995 F.2d 306
301 U.S.App.D.C. 406
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Morris J. WARREN, Appellant,v.Douglas W. STEMPSON, Administrator, et al.
No. 92-7206.
United States Court of Appeals, District of Columbia Circuit.May 7, 1993.

Before:  WALD, RUTH B. GINSBURG and D.H. GINSBURG, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for appointment of counsel and the motion for summary affirmance and response thereto, it is


2
ORDERED that the motion for appointment of counsel be denied.   Except in defending against a criminal charge and on direct appeal from a judgment of conviction, appointment of counsel is unwarranted when the movant has not demonstrated sufficient likelihood of success on the merits.   See D.C. Circuit Handbook of Practice and Internal Procedures 29 (1987).   It is


3
FURTHER ORDERED that the motion for summary affirmance be granted substantially for the reasons stated by the district court in its memorandum order filed September 18, 1992.   The merits of the parties' positions are so clear as to warrant summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.